


110 HR 5626 IH: Protect Our Troops and Our

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5626
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Delahunt (for
			 himself and Ms. DeLauro) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the
			 Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reassert the constitutional role of Congress in making
		  long-term security commitments, to defer significant long-term security
		  commitments to Iraq to the next Administration and Congress, and to maintain
		  international legal authority and immunity for United States Armed Forces in
		  Iraq by promoting the extension of the United Nations mandate.
	
	
		1.Short titleThe Act may be cited as the
			 Protect Our Troops and Our
			 Constitution Act of 2008.
		2.FindingsCongress finds the following:
			(1)On November 26,
			 2007, by signing the Declaration of Principles for a Long-Term Relationship of
			 Cooperation and Friendship Between the Republic of Iraq and the United States
			 of America (hereinafter in this Act referred to as the Declaration of
			 Principles), the President of the United States pledged to negotiate by
			 July 2008 an agreement to replace the United Nations mandate that currently
			 provides international legal authority as well as immunity from Iraqi
			 prosecution for United States Armed Forces and other Coalition forces operating
			 in Iraq.
			(2)In the Declaration
			 of Principles, the President pledged that this agreement would include the
			 following security commitments by the United States:
				(A)Supporting
			 the Republic of Iraq in defending its democratic system against internal and
			 external threats..
				(B)Providing
			 security assurances and commitments to the Republic of Iraq to deter foreign
			 aggression against Iraq that violates its sovereignty and integrity of its
			 territories, waters, or airspace..
				(C)Supporting
			 the Republic of Iraq in its efforts to combat all terrorist groups, at the
			 forefront of which is Al-Qaeda, Saddamists, and all other outlaw groups
			 regardless of affiliation, and destroy their logistical networks and their
			 sources of finance, and defeat and uproot them from Iraq..
				(3)However, in
			 testimony before the United States Senate on February 6, 2008, Secretary of
			 Defense Robert Gates effectively renounced this pledge by the President when he
			 said, [T]he status of forces agreement that is being discussed will not
			 contain a commitment to defend Iraq, and neither will any strategic framework
			 agreement. My understanding is—and it’s, frankly, a clearer point than I made
			 earlier—and we certainly do not consider the declaration of principles a
			 security commitment to the Iraqis..
			(4)On November 26,
			 2007, the President’s Deputy National Security Advisor for Iraq and
			 Afghanistan, General Douglas Lute, stated in a press briefing that permanent
			 United States military bases in Iraq will certainly be a key item for
			 negotiation next year. On January 28, 2008, when signing into law the
			 National Defense Authorization Act for Fiscal Year 2008, which includes a ban
			 on permanent United States military bases in Iraq, President George W. Bush
			 indicated in a signing statement accompanying the bill that he would not be
			 bound by a provision of that law that prohibits the United States from
			 establishing permanent military bases in Iraq.
			(5)However, in
			 testimony before the Senate on February 6, 2008, Secretary of Defense Gates
			 stated, The fact is, in every meeting that I’ve taken part in, it has
			 been affirmed from the president on down that we do not want permanent bases in
			 Iraq..
			(6)General Lute
			 stated in a press briefing on November 26, 2007, in response to a question as
			 to whether the Administration would seek congressional input into the
			 agreement, We don’t anticipate now that these negotiations will lead to
			 the status of a formal treaty which would then bring us to formal negotiations
			 or formal inputs from the Congress.. However, the Department of State
			 has failed to consult with congressional leaders on the Declaration of
			 Principles as required by the Department of State’s Circular 175 procedure,
			 which implements United States law regarding the conduct of negotiations for
			 international agreements.
			(7)However, in
			 testimony before the Senate on February 6, 2008, Secretary of Defense Gates
			 stated, My view is that there ought to be a great deal of openness and
			 transparency to the Congress as we negotiate this status of forces agreement so
			 that you can satisfy yourselves that those kinds of commitments are not being
			 made, and that there are no surprises in this..
			(8)According to the Congressional Research
			 Service, while the primary purpose of a status of forces agreement between the
			 United States and another country or organization is typically to provide
			 United States Armed Forces with immunity from local prosecution, and no
			 existing status of forces agreement authorizes offensive combat operations by
			 United States Armed Forces (absent reference to a treaty, law, or United
			 Nations Security Council resolution), Secretary of Defense Gates and Secretary
			 of State Condoleezza Rice have written in an opinion piece published February
			 13, 2008, in the Washington Post that it is the intention of the Administration
			 to have the status of forces agreement with Iraq include the authority
			 to fight for United States Armed Forces engaged in combat
			 operations.
			(9)The
			 inconsistencies between the various statements and pledges described in
			 paragraphs (1) through (8) raise significant questions about the
			 Administration’s objectives in seeking new agreements with Iraq.
			(10)(A)Since August 6, 2004, United States Armed
			 Forces and other Coalition forces in Iraq have had international legal
			 authority to operate in Iraq under the United Nations mandate for the
			 Multinational Force–Iraq, most recently renewed in December 2007 until December
			 31, 2008, and have had immunity from local prosecution under an Iraqi law known
			 as CPA Order 17, which is dependent on that mandate.
				(B)The Iraqi Ambassador to the United
			 States, Samir Sumaidaie, said on February 5, 2008, If we cannot have an
			 agreement by that time [December 31, 2008,] we would have no choice but to go
			 back to the Security Council. Basically, we need to have some legal cover for
			 foreign forces..
				3.Limitation on use
			 of fundsNo funds appropriated
			 or otherwise made available to any department or agency of the United States
			 may be used—
			(1)to
			 establish or maintain any permanent or long-term United States military base or
			 facility in Iraq; or
			(2)to implement any
			 agreement that is consistent with the security commitments of the United States
			 to Iraq under the Declaration of Principles, including the security commitments
			 described in subparagraphs (A) through (C) of section 1(2) of this Act, or any
			 agreement that provides authority to fight for United States
			 Armed Forces engaged in combat operations, other than for self-defense
			 purposes, unless the agreement is in the form of a treaty with respect to which
			 the Senate has given its advice and consent to ratification under Article II of
			 the Constitution of the United States or the agreement is approved by an Act of
			 Congress enacted after the date of the enactment of this Act.
			4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)long-term
			 relations between the United States and Iraq should be determined by the United
			 States Administration taking office on January 20, 2009;
			(2)in determining its
			 policy toward Iraq, the United States Administration referred to in paragraph
			 (1) should consult fully with the United States Congress, the Government of
			 Iraq, Coalition partners, and Iraq’s neighbors; and
			(3)to maintain
			 current international legal authority as well as immunity from Iraqi
			 prosecution for United States Armed Forces and other Coalition forces operating
			 in Iraq while the United States Administration referred to in paragraph (1)
			 determines United States policy toward Iraq, the current United States
			 Administration should encourage the Government of Iraq to request the renewal
			 of the United Nations mandate for Iraq beyond December 31, 2008.
			
